           19-35016-cgm               Doc 12         Filed 05/13/19 Entered 05/13/19 16:32:40                Order of Final
                                                         Dec. & Disch. Pg 1 of 2
Information to identify the case:
Debtor 1
                       Joseph W Tamburello                                       Social Security number or ITIN   xxx−xx−8566
                                                                                 EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               Sara M Tamburello                                         Social Security number or ITIN   xxx−xx−9617
(Spouse, if filing)
                                                                                 EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       Southern District of New York

Case number:          19−35016−cgm


Discharge of Debtor(s) and Order of Final Decree                                                                                12/15


A petition under title 11, United States Code was filed by or against the Debtor(s) on 1/3/19; an order for
relief was entered under Chapter 7; no order denying a discharge has been granted.

It appearing that the Debtor(s) is entitled to a discharge and the estate of the above named Debtor(s) has
been full administered.


IT IS ORDERED:

          • The Debtor(s) is granted a discharge under 11 U.S.C. § 727.

          • Christian H. Dribusch is discharged as the Trustee of the Debtors estate and the bond is cancelled.

          • The chapter 7 case of the above−named Debtor(s) is closed.

                                                                       By the court: Cecelia G. Morris
             5/13/19                                                                 United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order grants a discharge to the person named above.               This order does not prevent debtors from paying any debt
It does not dismiss the case, and it does not determine how            voluntarily or from paying reaffirmed debts according to the
much money, if any, the trustee will pay creditors.                    reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                   Most debts are discharged
collect a discharged debt from the debtors personally. For             Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                 Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors               liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact               was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order          Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                  Bankruptcy Code and was later converted to chapter 7,
fees.                                                                  debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against            In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was         protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have                spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                     For more information, see page 2 >




                                     Discharge of Debtor(s) and Order of Final Decree                              page 1
     19-35016-cgm         Doc 12      Filed 05/13/19 Entered 05/13/19 16:32:40      Order of Final
                                          Dec. & Disch. Pg 2 of 2




Some debts are not discharged                           Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:          agreement are not discharged.

     ♦ debts that are domestic support                  In addition, this discharge does not stop
       obligations;                                     creditors from collecting from anyone else who is
                                                        also liable on the debt, such as an insurance
                                                        company or a person who cosigned or
     ♦ debts for most student loans;                    guaranteed a loan.


     ♦ debts for most taxes;
                                                         This information is only a general summary
     ♦ debts that the bankruptcy court has               of the bankruptcy discharge; some
       decided or will decide are not discharged         exceptions exist. Because the law is
       in this bankruptcy case;                          complicated, you should consult an
                                                         attorney to determine the exact effect of the
                                                         discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




                         Discharge of Debtor(s) and Order of Final Decree                page 2
